Case 2:18-cv-10542-LJM-EAS ECF No. 110 filed 04/25/19     PageID.1515    Page 1 of 3



 Marc J. Randazza
 RANDAZZA LEGAL GROUP, PLLC
 2764 Lake Sahara Drive, Suite 109
 Las Vegas, NV 89117
 Tel: (702) 420-2001
 ecf@randazza.com
 Herschel P. Fink (Reg. # P13427).
 JAFFE RAIT HEUER & WEISS, P.C.
 Grand Park Centre Building
 28 W. Adams Ave., Suite 1500
 Detroit, MI 48226
 Tel: (313) 800-6500
 hfink@jaffelaw.com
 Attorneys for Defendants
 Got News, LLC

                           UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 JOEL VANGEHLUWE, et al.,                 Case No.: 2:18-cv-10542-LJM-EAS

             Plaintiffs,                  NOTICE OF BANKRUPTCY

 v.

 GOTNEWS, LLC, et. al.

             Defendants.




       NOTICE IS HEREBY GIVEN that Defendant, Got News, LLC, filed a petition for
 relief under Chapter 7, of the United States Code on April 24, 2019, in the United
 States Bankruptcy Court for the Central District of California, Case number 2:19-
 bk-14693-BR. A copy of the Notice of Chapter 7 Bankruptcy Case is attached
 hereto.


                                         -1-
                                 Notice of Bankruptcy
                                2:18-cv-10542-LJM-EAS
Case 2:18-cv-10542-LJM-EAS ECF No. 110 filed 04/25/19     PageID.1516     Page 2 of 3




       Dated: April 25, 2019          Respectfully Submitted,

                                      /s/ Marc J. Randazza
                                      Marc J. Randazza
                                      RANDAZZA LEGAL GROUP, PLLC
                                      2764 Lake Sahara Drive, Suite 109
                                      Las Vegas, NV 89117
                                      Herschel P. Fink (Reg. # P13427).
                                      JAFFE RAIT HEUER & WEISS, P.C.
                                      Grand Park Centre Building
                                      28 W. Adams Ave., Suite 1500
                                      Detroit, MI 48226
                                      Attorneys for Defendants
                                      Got News, LLC




                                        -2-
                                Notice of Bankruptcy
                               2:18-cv-10542-LJM-EAS
Case 2:18-cv-10542-LJM-EAS ECF No. 110 filed 04/25/19      PageID.1517    Page 3 of 3




                                                  Case No. 2:18-cv-10542-LJM-EAS
                             CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on April 25, 2019, I electronically filed the foregoing
 document with the Clerk of the Court using CM/ECF. I further certify that a true
 and correct copy of the foregoing document is being served via transmission of
 Notices of Electronic Filing generated by CM/ECF.
                                       Respectfully Submitted,


                                       /s/ Marc J. Randazza
                                       Marc J. Randazza




                                         -3-
                                 Notice of Bankruptcy
                                2:18-cv-10542-LJM-EAS
